EXHIBIT 11 CATERPILLAR INC. AND ITS SUBSIDIARIES COMPUTATIONS OF EARNINGS PER SHARE FOR THE YEARS ENDED DECEMBER 31, (Dollars in millions except per share data) 2007 2006 2005 Profit for the period (A): $ 3,541 $ 3,537 $ 2,854 Determination of shares (in millions): Weighted average number of common shares outstanding (B) 638.2 658.7 678.4 Shares issuable on exercise of stock awards, net of shares assumed to be purchased out of proceeds at average market price 21.3 25.1 27.4 Average common shares outstanding for fully diluted computation (C) 659.5 683.8 705.8 Profit per share of common stock: Assuming no dilution (A/B) $ 5.55 $ 5.37 $ 4.21 Assuming full dilution (A/C) $ 5.37 $ 5.17 $ 4.04 Shares outstanding as of December 31 (in millions) 624.0 645.8 670.9
